DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 22 August 2022.
Claims 1-20 are currently pending.  In the Amendment filed 22 August 2022, claims 1, 2, 6, 8-13, 15, 16 and 20 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 6 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The objection to the drawings are withdrawn as necessitated by the amendment to the Specification.

Claim Objections
The objection to claim 8 is withdrawn as necessitated by amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0004769 to Markiewicz et al (hereafter Markiewicz) in view of US PGPub 2022/0043585 to Senyuk et al (hereafter Senyuk).

Referring to claim 1, Markiewicz discloses a method comprising: 
in a computing device (see Fig 1):
identifying streams related to authoring events in an electronic document [word processing document] (see [0029]);
storing the streams in multiple container files [second file that stores changes to the first file] associated with an instance of the electronic document open on the computing device (see [0029]);
maintaining an indices file to reflect a presence of the streams in the container files, wherein the indices file comprises multiple probabilistic data structures corresponding to the container files that each indicate on a probabilistic basis whether a given stream is present in a corresponding one of the container files (see [0035] – A probabilistic data structure is defined for each entity and represents the objects included in that entity. More particularly, given an identifier of an object, the probabilistic data structure for an entity tests whether the object is a member of a set of objects included in the entity. The test determines a likelihood that the object is included in the entity.); and
using the indices file to retrieve the streams from the container files (see [0035]; [0036]; and [0041]-[0047]).
Markiewicz fails to explicitly teach the limitation of using the indices file to retrieve requested ones of the streams from the container files.  Senyuk teaches collaborative document editing, including the further limitations of 
maintaining an indices file [bloom filter] to reflect a presence of the streams in the container files [data object], wherein the indices file comprises multiple probabilistic data structures corresponding to the container files that each indicate on a probabilistic basis whether a given stream is present in a corresponding one of the container files [The bloom filter can be used to determine if one or more key-value items with a given key probably exists in the data object] (see [0126]-[0128] – There is a bloom filter per data object); and
using the indices file to retrieve the streams from the container files (see [0130] and [0131]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the process of having a bloom filter per container file and retrieving a requested data item with the container files and bloom filters of Markiewicz.  One would have been motivated to do so to reduce the read request processing latency by skipping access to a data object when the object does not contain the key-value item of the bloom filter (see [0130]).
Referring to claim 2, the combination of Markiewicz and Senyuk (hereafter Markiewicz/Senyuk) teaches the method of claim 1 further comprising receiving a request for a stream [read] wherein using the indices file to retrieve the requested ones of the streams comprises iteratively querying the probabilistic data structures to obtain an indication of whether the stream is present in a corresponding one of the container files (Senyuk: see [0126]-[0131] – skips reading that data object if the key is not in that bloom filter).
Referring to claim 4, Markiewicz/Senyuk teaches the method of claim 1 wherein maintaining the indices file comprises adding one of the streams to one of the probabilistic data structures when the one of the streams is added to a corresponding one of the container files (Markiewicz: see [0029]; [0035]; and [0039]).
Referring to claim 5, Markiewicz/Senyuk discloses the method of claim 4 wherein maintaining the indices file comprises removing the one of the streams from the one of the probabilistic data structures in order to delete the one of the streams from the corresponding one of the container files (Markiewicz: see [0036]).
Referring to claim 6, Markiewicz/Senyuk discloses the method of claim 1 wherein the probabilistic data structures correspond to the container files one a one-to-one basis (Markiewicz: see [0035] – A probabilistic data structure is defined for each entity and represents objects included in that entity; Senyuk: [0128] – per-data object bloom filters).
Referring to claim 7, Markiewicz/Senyuk discloses the method of claim 6 wherein the probabilistic data structures comprise probabilistic filters (Markiewicz: see [0035] and [0037] – bloom filters).
Referring to claim 8, Markiewicz discloses a computing device comprising:
one or more processors (see Fig 1);
one or more computer readable storage media operatively coupled with the one or more processors (see Fig 1); and
program instructions stored on the one or more computer readable storage media that (see Fig 1), when executed by the one or more processors, direct the computing device to at least:
send and receive streams related to co-authoring events [multiple documents can use a single object] in an electronic document to and from one or more other computing devices [word processing document] (see [0029]);
store the streams in multiple container files [second file that stores changes to the first file – each entity would have its own second file] associated with an instance of the electronic document open on the computing device (see [0029]);
maintain an indices file to reflect a presence of the streams in the container files, wherein the indices file comprises multiple probabilistic data structures corresponding to the container files that each indicate on a probabilistic basis whether a given stream is present in a corresponding one of the container files (see [0035] – A probabilistic data structure is defined for each entity and represents the objects included in that entity. More particularly, given an identifier of an object, the probabilistic data structure for an entity tests whether the object is a member of a set of objects included in the entity. The test determines a likelihood that the object is included in the entity.); and
retrieve the streams from the container files using the indices file (see [0035]; [0036]; and [0041]-[0047]).
Markiewicz fails to explicitly teach the limitation of using the indices file to retrieve requested ones of the streams from the container files.  Senyuk teaches collaborative document editing, including the further limitations of 
maintaining an indices file [bloom filter] to reflect a presence of the streams in the container files [data object], wherein the indices file comprises multiple probabilistic data structures corresponding to the container files that each indicate on a probabilistic basis whether a given stream is present in a corresponding one of the container files [The bloom filter can be used to determine if one or more key-value items with a given key probably exists in the data object] (see [0126]-[0128] – There is a bloom filter per data object); and
using the indices file to retrieve the streams from the container files (see [0130] and [0131]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the process of having a bloom filter per container file and retrieving a requested data item with the container files and bloom filters of Markiewicz.  One would have been motivated to do so to reduce the read request processing latency by skipping access to a data object when the object does not contain the key-value item of the bloom filter (see [0130]).
Referring to claim 9, Markiewicz/Senyuk discloses the computing device of claim 8 wherein the program instructions further direct the computing device to receive a request for a stream, and wherein to retrieve the requested one of the streams from the container files using the indices file, the program instructions direct the computing device to iteratively query the probabilistic data structures to obtain an indication of whether the stream is present in a corresponding one of the container files (Senyuk: see [0126]-[0131] – skips reading that data object if the key is not in that bloom filter).
Referring to claim 11, Markiewicz/Senyuk discloses the computing device of claim 8 wherein to maintain the indices file, the program instructions direct the computing device to add one of the streams to one of the probabilistic data structures when the one of the streams is added to a corresponding one of the container files (see [0029]; [0030]; and [0039]).
Referring to claim 12, Markiewicz/Senyuk discloses the computing device of claim 8 wherein to maintain the indices file, the program instructions direct the computing device to remove the one of the streams from the one of the probabilistic data structures in order to delete the one of the streams from the corresponding one of the container files (Markiewicz: see [0036]).
Referring to claim 13, Markiewicz/Senyuk discloses the computing device of claim 12 wherein the probabilistic data structures correspond to the container files on a  one-to-one basis (Markiewicz: see [0035] – A probabilistic data structure is defined for each entity and represents objects included in that entity; Senyuk: see [0128]).
Referring to claim 14, Markiewicz/Senyuk discloses the computing device of claim 13 wherein the probabilistic data structures comprise probabilistic filters (Markiewicz: see [0035] and [0037] – bloom filters; Senyuk: [0128] – per-data object bloom filters).
Referring to claim 15, Markiewicz discloses one or more computer readable storage media having program instructions stored thereon that, when executed by one or more processors (see Fig 1), direct a computing device to at least:
send and receive streams related to co-authoring events [multiple documents can use a single object] in an electronic document to and from one or more other computing devices [word processing document] (see [0029]);
store the streams in multiple container files [second file that stores changes to the first file – each entity would have its own second file] associated with an instance of the electronic document open on the computing device (see [0029]);
maintain an indices file to reflect a presence of the streams in the container files, wherein the indices file comprises multiple probabilistic data structures corresponding to the container files that each indicate on a probabilistic basis whether a given stream is present in a corresponding one of the container files (see [0035] – A probabilistic data structure is defined for each entity and represents the objects included in that entity. More particularly, given an identifier of an object, the probabilistic data structure for an entity tests whether the object is a member of a set of objects included in the entity. The test determines a likelihood that the object is included in the entity.); and
retrieve the streams from the container files using the indices file (see [0035]; [0036]; and [0041]-[0047]).
Markiewicz fails to explicitly teach the limitation of using the indices file to retrieve requested ones of the streams from the container files.  Senyuk teaches collaborative document editing, including the further limitations of 
maintaining an indices file [bloom filter] to reflect a presence of the streams in the container files [data object], wherein the indices file comprises multiple probabilistic data structures corresponding to the container files that each indicate on a probabilistic basis whether a given stream is present in a corresponding one of the container files [The bloom filter can be used to determine if one or more key-value items with a given key probably exists in the data object] (see [0126]-[0128] – There is a bloom filter per data object); and
using the indices file to retrieve the streams from the container files (see [0130] and [0131]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to utilize the process of having a bloom filter per container file and retrieving a requested data item with the container files and bloom filters of Markiewicz.  One would have been motivated to do so to reduce the read request processing latency by skipping access to a data object when the object does not contain the key-value item of the bloom filter (see [0130]).
Referring to claim 16, Markiewicz/Senyuk discloses the one or more computer readable storage media of claim 15 wherein the program instructions further direct the computing device to receive a request for a stream [read], and wherein to retrieve the requested one of the streams from the container files using the indices file, the program instructions direct the computing device to iteratively query the probabilistic data structures to obtain an indication of whether the stream is present in a corresponding one of the container files (Senyuk: see [0126]-[0131]).
Referring to claim 18, Markiewicz/Senyuk discloses the one or more computer readable storage media of claim 15 wherein to maintain the indices file, the program instructions direct the computing device to add one of the streams to one of the probabilistic data structures when the one of the streams is added to a corresponding one of the container files (Markiewicz: see [0029]; [0035]; and [0039]).
Referring to claim 19, Markiewicz/Senyuk discloses the one or more computer readable storage media of claim 18 wherein to maintain the indices file, the program instructions direct the computing device to remove the one of the streams from the one of the probabilistic data structures in order to delete the one of the streams from the corresponding one of the container files (Markiewicz: see [0036]).
Referring to claim 20, Markiewicz/Senyuk discloses the one or more computer readable storage media of claim 19 wherein the probabilistic data structures correspond to the container files on a one-to-one basis (Markiewicz: see [0035] – A probabilistic data structure is defined for each entity and represents objects included in that entity; Senyuk: see [0128]) and wherein the probabilistic data structures comprise probabilistic filters (Markiewicz: see [0035] and [0037] – bloom filters; Senyuk: see [0126]-[0127]).


Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0004769 to Markiewicz et al (hereafter Markiewicz) in view of US PGPub 2022/0043585 to Senyuk et al (hereafter Senyuk) as applied to claims 2, 9 and 16 above and further in view of US PGPub 2012/0030477 to Lu et al (hereafter Lu).
Referring to claims 3, 10 and 17, Markiewicz fails to explicitly disclose the further limitation of keeping an entirety of the indices file resident in random access memory (RAM) of the computing device when the instance of the electronic document is open on the computing device.  Lu teaches the use of container files and indexes, including the further limitation keeping an entirety of the indices file resident in random access memory (RAM) of the computing device (see [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the indices file of Markiewicz as stored by Lu when the document is open.  One would have been motivated to do so in order to reduce the amount of resources required (Lu: see [0003]-[0005]). 

Response to Arguments
With regards to the prior art rejections, the examiner agrees that the prior art of recorded fails to teach the Amendment.  A new reference has been utilized. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167